Case 2:16-cv-10936-AJT-EAS ECF No. 205, PageID.5568 Filed 07/23/21 Page 1 of 12




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 DEREK WASKUL, et al.,

                                     Plaintiffs,         No. 2:16-cv-10936-AJT
                                                         Hon. Arthur J. Tarnow
                       v.

 WASHTENAW COUNTY COMMUNITY
 MENTAL HEALTH, et al.,

                                   Defendants.

                      QUALIFIED PROTECTIVE ORDER

       On motion from the Plaintiffs, and with no objection asserted, and pursuant to

 Rule 26(c) of the Federal Rules of Civil Procedure, and the regulations promulgated

 under the Health Insurance Portability and Accountability Act of 1966 (“HIPAA”),

 specifically 45 C.F.R. § 164.512(e)(1)(i), (e)(1)(ii)(B), and (e)(1)(v), it is hereby

 ORDERED that:

      1.   Scope. This Order applies to all documents and materials produced in the

 course of this case, including initial disclosures, responses to discovery requests,

 responses to subpoenas, all deposition testimony and exhibits, and information de-

 rived directly therefrom (collectively, “Materials”).

      2.   Categories of Materials. Materials fall into one of three categories—

 those that have been designated “Confidential,” those that have been designated

 “Highly Sensitive,” and those that have not been designated as either (Undesignated
Case 2:16-cv-10936-AJT-EAS ECF No. 205, PageID.5569 Filed 07/23/21 Page 2 of 12




 Materials). This Order does not place restrictions on the use of Undesignated Mate-

 rials.

          3.     Definition of Confidential Information. As used in this Order, “Confi-

 dential Information” (and its variants, such as “Confidential Materials,” “Confiden-

 tial Documents,” etc.) is information that the producing party designates in good

 faith as having been previously maintained in a confidential manner and that should

 be protected from disclosure and use outside the litigation because its disclosure and

 use is restricted by statute or could potentially cause harm to the interests of the

 disclosing party or nonparties. Information that is available to the public is not “Con-

 fidential Information.”

           The following categories of Materials are presumptively Confidential and

 may be designated as such:

           (a)     Protected Health Information (“PHI”), including but not limited to

                   medical records, treatment, health information, and mental health

                   treatment information as defined in 45 C.F.R. §§ 160.103 and

                   164.501.

           (b)     “Personal Identifying Information,” including the information re-

                   quiring redaction pursuant to Fed. R. Civ. P. 5.2(a), or any other

                   information the producing party reasonably and in good faith be-

                   lieves is similar in import and/or effect.



                                               -2-
Case 2:16-cv-10936-AJT-EAS ECF No. 205, PageID.5570 Filed 07/23/21 Page 3 of 12




       (c)     Materials whose disclosure is restricted or prohibited by statute or

               regulation.

       (d)     Previously non-disclosed confidential or proprietary financial or

               business information (such as business plans, profitability reports

               or estimates, percentage fees, design fees, royalty rates, minimum

               guarantee payments, sales reports, sales margins, and proprietary

               formulas or methods) relating to a person or entity other than a De-

               fendant in this action (including for these purposes only the State

               of Michigan and/or its agencies), it being understood that such in-

               formation relating to a Defendant is not “Confidential” unless it

               qualifies as such for some other reason.

       (e)     Previously non-disclosed material relating to ownership or control

               of any non-public company.

      4.     Designation of Confidential Information. Producing parties (including

 non-parties to this action producing documents pursuant to subpoena) shall endeavor

 to make designations of Materials as “Confidential” at the time of production, but

 the failure to make such designation at that time shall not prejudice the producing

 party’s right to make such designation at a later time, subject to paragraph 6 hereof.

       The producing party may designate Materials as Confidential by placing or

 marking the word “CONFIDENTIAL” (hereinafter the “marking”) on the document



                                          -3-
Case 2:16-cv-10936-AJT-EAS ECF No. 205, PageID.5571 Filed 07/23/21 Page 4 of 12




 and on all copies in a manner that will not interfere with the legibility of the docu-

 ment. As used in this Order, “copies” includes electronic images, duplicates, ex-

 tracts, summaries, or descriptions that contain the Confidential Information.

      5.    Depositions. Deposition testimony will be deemed Confidential only if

 designated as such when the deposition is taken or within a reasonable time period

 after receipt of the deposition transcript (the earlier of 30 days after receipt of a rough

 transcript or two weeks after receipt of the final transcript is presumptively reason-

 able). Such designation must be specific as to the portions of the transcript and/or

 any exhibits to be protected. On request of a witness or a party, made at the deposi-

 tion in good faith and not simply as a matter of routine, the parties shall treat depo-

 sition transcripts as Confidential for two weeks following the date of the deposition

 to enable the requesting witness or party to make designations.

      6.    Late Designations. A producing party who realizes that Material should

 have been, but was not, designated as Confidential may make such designation at a

 later time and supply substituted Material. The receiving parties shall substitute the

 new Material in their master sets of documents received but shall not be obligated to

 search for, or mark “Confidential,” derivative uses (such as work product fact

 memos) of the original Material.




                                            -4-
Case 2:16-cv-10936-AJT-EAS ECF No. 205, PageID.5572 Filed 07/23/21 Page 5 of 12




      7.     No Waiver. Nothing in this Order will be construed as (a) a waiver of any

 right to object to any discovery request or subpoena; (b) a waiver of any privilege or

 protection; or (c) a ruling regarding the admissibility at trial of any Material.

      8.     Protection of Confidential Material.

       (a)     General Protections. Confidential Material must be used or dis-

               closed solely for purpose of prosecuting or defending this lawsuit,

               including any appeals, or any other related legal proceeding brought

               by one of the parties to this litigation. Nothing in this Order prohib-

               its a receiving party that is a government agency from following its

               routine uses and sharing of such Materials.

       (b)     Who May View Confidential Material. Except with the prior

               written consent of the designating party or prior order of the Court,

               Confidential Material may only be disclosed to the following per-

               sons:

               (i)     The parties to this litigation, including any employees,

                       agents, and representatives of the parties;

               (ii)    Counsel for the parties and employees and agents of coun-

                       sel;

               (iii)   The Court and Court personnel, including any special mas-

                       ter appointed by the Court;



                                            -5-
Case 2:16-cv-10936-AJT-EAS ECF No. 205, PageID.5573 Filed 07/23/21 Page 6 of 12




            (iv)   Court reporters, recorders, and videographers engaged for

                   depositions;

            (v)    Any mediator appointed by the Court or jointly selected

                   by the parties;

            (vi)   Any expert witness, outside consultant, or investigator re-

                   tained specifically in connection with this litigation, but

                   only after such persons have completed the certification

                   contained in Exhibit A, Acknowledgment and Agreement

                   To Be Bound;

            (vii) Any potential, anticipated, or actual fact witness and his or

                   her counsel, but only to the extent such Confidential Ma-

                   terial will assist the witness in recalling, relating, or ex-

                   plaining facts or in testifying, and only after such persons

                   have completed the certification contained in Exhibit A,

                   provided that (A) such witnesses will not retain copies of

                   the Confidential Material, and (B) use at trial is subject to

                   the discretion of the Court, even if the witness refuses to

                   certify;




                                        -6-
Case 2:16-cv-10936-AJT-EAS ECF No. 205, PageID.5574 Filed 07/23/21 Page 7 of 12




               (viii) the author or persons already in lawful and legitimate pos-

                      session of the Material (not including a person who re-

                      ceived the Material in the course of litigation); and

               (ix)   Independent providers of document reproduction, elec-

                      tronic discovery, or other litigation services retained or

                      employed specifically in connection with this litigation.

       (c)     Control of Documents. The parties must take reasonable efforts to

               prevent unauthorized or inadvertent disclosure of Confidential Ma-

               terials. Except as set forth in subparagraph (b) above, counsel for

               the parties shall keep all Confidential Materials within their exclu-

               sive possession or control.

      9.     Filing of Confidential Material. In the event a party seeks to make a

 filing with the Court that reflects Confidential Material, that party must take appro-

 priate action to insure that the Confidential Material receives proper protection from

 public disclosure, including

       (a)     filing a redacted document with the consent of the party who des-

               ignated the Material as Confidential;

       (b)     if redaction cannot be agreed or is otherwise inadequate, filing a

               motion requesting in camera review; and/or




                                             -7-
Case 2:16-cv-10936-AJT-EAS ECF No. 205, PageID.5575 Filed 07/23/21 Page 8 of 12




          (c)   seeking permission to file the document under seal pursuant to L.R.

                5.3(b)(2) and (3).

 Nothing in this Order will be construed as a prior directive to allow any document

 to be filed under seal. The parties understand that such filings may be made only

 with the permission of the Court after proper motion.

         10. Challenges to a Confidential Designation. The designation of any Ma-

 terial as Confidential is subject to challenge by any party. Before filing any motion

 or objection making such challenge, the objecting party must confer in good faith

 with the designating party in an effort to resolve the issue without judicial interven-

 tion. Any motion making such challenge shall identify the Material being challenged

 and set forth in detail the basis for the challenge. The burden of proving the necessity

 of a designation as Confidential remains on the party asserting confidentiality. The

 Material shall remain Confidential unless and until the Court rules to the Contrary.

 Unless the Court specifically orders otherwise, an order removing a Confidential

 designation shall be stayed for 10 days to permit the designating party time to con-

 sider appellate options and moving for an extension of the stay in connection there-

 with.

         11. Use of Confidential Material at a Trial or Hearing. Nothing in this Or-

 der shall be construed to affect the use of any Material at any trial or hearing. A party

 that intends to present, or that anticipates that another party may present,



                                           -8-
Case 2:16-cv-10936-AJT-EAS ECF No. 205, PageID.5576 Filed 07/23/21 Page 9 of 12




 Confidential Material at a trial or hearing must (subject to paragraph 9 above) bring

 that issue to the attention of the Court, which may thereafter make appropriate Or-

 ders for the handling of such Material at the trial or hearing.

      12. Applicability to Parties Later Joined. If additional persons or entities

 become parties to this lawsuit, they must not be given access to Confidential Material

 until they execute and file with the Court their written acknowledgment that they are

 subject to this Order.

      13. Order Subject to Modification. This Order is subject to modification by

 the Court on its own motion or on motion of any party or other person with standing

 concerning the subject matter. The Order must not, however, be modified until the

 parties have been given notice and an opportunity to be heard on the proposed mod-

 ification.

      14. Obligations on Conclusion of the Litigation.

        (a)   Order Remains in Effect. This Order shall survive the conclusion

              of this litigation and shall remain in effect unless and until modified

              by the Court on motion with opportunity to be heard by all persons

              or entities that have provided Confidential Materials.

        (b)   Return of Confidential Documents. Within 90 days after this liti-

              gation concludes by settlement, final judgment, or final order, in-

              cluding all appeals, all Confidential Material (specifically



                                          -9-
Case 2:16-cv-10936-AJT-EAS ECF No. 205, PageID.5577 Filed 07/23/21 Page 10 of 12




              including, without limitation, all such Material that is subject to

              HIPAA), including copies as defined above, must be returned to the

              producing party unless: (1) the Material has been offered into evi-

              dence or filed without restriction as to disclosure, (2) a receiving

              party certifies to the producing party that the Material, including all

              copies except as set forth in subparagraph (c) below, has been de-

              stroyed.

       (c)    Retention of Work Product. Notwithstanding subparagraph (b)

              above, counsel for the parties may retain a copy of Confidential

              Materials as part of counsels’ case files. Such Materials will con-

              tinue to be Confidential under this Order. An attorney may use his

              or her own work product in subsequent litigation provided that its

              use does not disclose Confidential Information, but no attorney

              shall use Confidential Information in any subsequent or concurrent

              litigation without first obtaining (a) the consent of the producing

              party or (b) leave of Court.

      15. Highly Sensitive Materials. If a producing party reasonably and in good

 faith believes that disclosure of specific Confidential Material to the parties (as op-

 posed to their attorneys) risks harm to important, identifiable interests of the




                                         - 10 -
Case 2:16-cv-10936-AJT-EAS ECF No. 205, PageID.5578 Filed 07/23/21 Page 11 of 12




 producing party or of a non-party, the producing party may designate such material

 as “Highly Sensitive.”

       (a)   Materials designated Highly Sensitive shall be subject to all the pro-

             visions of this Order (specifically including the provisions for chal-

             lenging such designation in paragraph 10 hereof), except that dis-

             closure may not be made pursuant to paragraph 8(b)(i) hereof ex-

             cept in the circumstances described in paragraph 8(b)(vii).

       (b)   Designation as Highly Sensitive shall not be made as a matter of

             routine but only in the good faith belief that the standard for such

             designation has been met. The designating party must, upon re-

             quest, articulate to the receiving party both the interests that would

             be threatened by mere designation as Confidential and the reasons

             why the protections afforded by designation as Confidential are not

             sufficient to protect those interests.




       Dated: July 23, 2021             s/Elizabeth A. Stafford
                                        ELIZABETH A. STAFFORD
                                        United States Magistrate Judge




                                         - 11 -
Case 2:16-cv-10936-AJT-EAS ECF No. 205, PageID.5579 Filed 07/23/21 Page 12 of 12



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 DEREK WASKUL, et al.,                             NO. 16-cv-10936-AJT

              Plaintiff,                      ACKNOWLEDGMENT OF PROTECTIVE
                                              ORDER
       v.

 WASHTENAW COUNTY COMMUNITY
 MENTAL HEALTH, et al.,

              Defendant.



       I,                                , acknowledge that I have read and under-
 stand the Qualified Protective Order in this action governing the non-disclosure of
 Material that has been designated as Confidential. I agree that I will not disclose
 such Confidential Material to anyone other than for purposes of this litigation and
 that at the conclusion of the litigation I will return all such Confidential Material to
 the Party or attorney from whom I received it. By acknowledging these obligations
 under the Protective Order, I understand that I am submitting myself to the jurisdic-
 tion of the United States District Court for the Eastern District of Michigan, Southern
 Division for the purpose of any issue or dispute arising hereunder and that my willful
 violation of any term of the Protective Order could subject me to punishment for
 contempt of Court.




                                         Dated:




                                          - 12 -
